United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 01-2955
                               ___________

Eugene H. Mathison,                   *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of South Dakota.
Carol Twedt; Steve Reecy; Al Penning; *
Charlotte Heroux; Dan Elston; Three   *    [UNPUBLISHED]
Unknown Named Medical Personnel of *
Minnehaha County Jail, South Dakota; *
Five Unknown Officers of Minnehaha *
County Jail, South Dakota,            *
                                      *
             Appellees.               *
                                 ___________

                       Submitted: February 1, 2002
                           Filed: February 4, 2002
                                ___________

Before HANSEN,1 Chief Judge, FAGG, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.

                               ___________

PER CURIAM.




     1
       The Honorable David R. Hansen became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on February 1, 2002.
        Inmate Eugene Mathison appeals the district court’s2 dismissal of his action
asserting 42 U.S.C. § 1983 claims arising out of his stay in the Minnehaha County
Jail, and the court’s denial of his motions for recusal. Having carefully reviewed the
record, we conclude that the action was properly dismissed and the motions properly
denied. Accordingly, we affirm the judgment of the district court. See 8th Cir. R.
47B.

      A true copy.

             Attest:

                       CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
       The Honorable John Bailey Jones, United States District Judge for the District
of South Dakota.
                                         -2-